Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered August 23, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant failed to preserve his current challenges to his guilty plea since he did not move to withdraw his plea and we decline to review these claims in the interest of justice. Were we to review them, we would find from our examination of the record that defendant voluntarily entered his plea and that the allocution was sufficient in all respects despite the intemperate remarks of the court (see, People v Fiumefreddo, 82 NY2d 536; People v Lopez, 71 NY2d 662, 666). We further find that the record does not support defendant’s contentions of ineffective assistance of counsel (see, People v Ford, 86 NY2d 397, 404). Concur — Lerner, P. J., Wallach, Rubin and Saxe, JJ.